Name: Commission Regulation (EEC) No 2717/90 of 21 September 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 90 Official Journal of the European Communities No L 258/29 COMMISSION REGULATION (EEC) No 2717/90 of 21 September 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, v Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (i), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2530/90 f), as last amended by Regulation (EEC) No 2642/90 (8); Whereas the abatement of the subsidy for sunflower which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has not yet been fixed for sunflower ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2530/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for sunflower will be confirmed or replaced as from 22 September 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 22 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66.h OJ No L 280, 29. 9. 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 236, 31 . 8 . 1990, p. 8 . M OJ No L 167, 25. 7. 1972, p. 9. fa OJ No L 201 , 31 . 7. 1988, p. 11 . 0 OJ No L 237, 1 . 9 . 1990, p. 59. m OJ No L 251 . 14. 9 . 1990. o. 16. o OJ No L 266, 28. 9 . 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18. No L 258/30 Official Journal of the European Communities 22. 9. 90 ANNEX I Aids to coin and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 20,442 47,86 53,92 987,08 160,51 182,55 17,864 15,692 35 808 4 289,32 0,00 0,00 0,00 5 638,94 0,000 0,000 20,400 47,76 53,81 985,05 160,18 182,17 17,828 15,658 35 734 4 273,83 0,00 0,00 0,00 5 630,13 0,000 0,000 19,838 46,44 5233 957,92 155,76 177,15 17,336 15,177 34 750 4112^4 0,00 0,00 0,00 5 505,66 0,000 0,000 20,115 47,09 53,06 971,29 157,94 179,63 17,578 15,361 35 235 4 152,06 0,00 0,00 0,00 5 551,40 0,000 27,003 20,033 46,90 52,84 967,33 157,30 178,90 17,507 15,290 35 091 4 128,93 0,00 0,00 5 533,07 5 533,07 0,000 26,768 19,798 46,48 5237 957,06 155,45 176,80 17,301 15,000 34 680 ( 3 987,69 0,00 0,00 5441,66 5 441,66 22. 9 . 90 No L 258/31Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 22^42 53,71 60,52 1 107,80 180,14 204,87 20,049 17,641 40187 4 832,67 382,24 195,66 517,26 6156,19 2,500 2,500 22^00 53,61 60,41 1 105,77 179,81 204,50 20,012 17,607 40 113 4 817,19 382^4 189,45 517,26 6 147,38 2,500 2,500 22,338 52,30 58,92 1 078,63 175,39 199,48 19,521 17,126 39129 4 656,29 382,24 102,00 517,26 6 022^2 2,500 2,500 22,615 52,94 59,65 1 092,01 177,57 201,95 19,763 17,310 39 614 4 695,42 382,24 136,04 517,26 6 068,65 2,500 29,503 22,533 52,75 59,44 1 088,05 176,93 201,22 19,692 17,239 39 470 4 672,28 382^4 124,92 6 050,33 6 050,33 2,500 29,268 22,298 52,33 58,97 1 077,77 175,08 199,12 19,486 16,949 39 059 4 531,04 382,24 66,32 5 958,92 5 958,92 No L 258/32 Official Journal of the European Communities 22. 9. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period ll (') 3rd period 12 (') 4th period l (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed : /  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid : ¢  in Portugal (Esc) 8,600 0,000 35,047 82,05 92,45 1 692,31 275,18 312^7 30,628 27,079 61 391 7 464,75 1 314,91 4 671,74 0,00 8 140,44 7 962,52 4 646,76 7 962,52 8,600 0,000 35,177 82,35 92,79 1 698,59 276,20 314,13 30,741 27,183 61 618 7 488,87 1 314,91 4 690,94 0,00 8 168,31 7 989,78 4 665,96 7 989,78 8,600 0,000 35308 82,66 93,14 1 704,92 277,23 315,30 30,856 27,256 61 848 7 488,72 1 314,91 4 707,18 0,00 8 189,73 8 010,73 4 682,20 8 010,73 8,600 0,000 35,634 83,42 94,00 1 720,66 279,79 318,21 31,141 27,481 62 419 7 540,01 1 314,91 4 750,28 0,00 8 247,32 8 067,06 4 725,30 8 067,06 29,569 38,571 34,971 81,87 92,25 1 688,64 274,59 312,29 30,561 26,942 61 258 7 380,32 4 584,45 4 653,06 7 925,88 8 102,99 7 925,88 (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quantity arrangements for that marketing year. V) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,061420 2,322320 42,417200 6,906800 7,871010 0,768274 0,696244 1 540,1 1 201,05700 182,69100 129,75300 2,058230 2,318850 42,378100 6,905850 7,874610 0,769122 0,698973 1 538,91 202,49000 183,35500 130,23300 2,054830 2,315210 42,327400 6,905300 7,877520 0,769109 0,701549 1 539,02 204,45700 184,02300 130,69900 2,051640 2,311610 42,276599 6,905300 7,877930 0,769628 0,703713 1 540,09 205,94800 184,84900 131,12300 2,051640 2,311610 42,276599 6,905300 7,877930 0,769628 0,703713 1 540,09 205,94800 184,84900 131,12300 2,042940 2,301550 42,138900 6,901590 7,878890 0,770705 0,709676 1 543,85 211,31100 187,55700 132,35200